
	

115 HR 1800 : To direct the Secretary of Agriculture to transfer certain Federal land to facilitate scientific research supporting Federal space and defense programs.
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1800
		IN THE SENATE OF THE UNITED STATES
		March 14, 2018Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To direct the Secretary of Agriculture to transfer certain Federal land to facilitate scientific
			 research supporting Federal space and defense programs.
	
	
		1.Land conveyance, Wasatch-Cache National Forest, Rich County, Utah
 (a)Land conveyance authorizedSubject to valid existing rights, not later than 6 months after the date of the enactment of this section, the Secretary of Agriculture shall convey, without consideration, to the Utah State University Research Foundation, (in this section referred to as the Foundation) all right, title, and interest of the United States in and to a parcel of real property consisting of approximately 80 acres, including improvements thereon, located outside of the boundaries of the Wasatch-Cache National Forest, Rich County, Utah, within Sections 19 and 30, Township 14 North, Range 5 East, Salt Lake Base and Meridian for the purpose of permitting the Foundation to use the property for scientific and educational purposes.
 (b)Reversionary interestIf the Secretary of Agriculture determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing.
			(c)Payment of costs of conveyance
 (1)Payment requiredThe Secretary of Agriculture shall require the Foundation to cover the costs (except any costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Foundation in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Foundation.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of Agriculture.
 (e)Additional terms and conditionsThe Secretary of Agriculture may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
			
	Passed the House of Representatives March 13, 2018.Karen L. Haas,Clerk.
